Exhibit 10.1

 

WILLIAMS INDUSTRIAL SERVICES GROUP INC.
2015 EQUITY INCENTIVE PLAN

 

(As Amended and Restated as of June 10, 2019)

 

1.                                      Establishment, Purpose, Duration.

 

(a)                                 Establishment.  Williams Industrial Services
Group Inc. (f/k/a Global Power Equipment Group Inc.) (the “Company”),
established an equity compensation plan known as the Williams Industrial
Services Group Inc. 2015 Equity Incentive Plan (the “Plan”).  The Plan was
effective as of January 29, 2015 (the “Effective Date”), subject to the approval
of the Plan by the stockholders of the Company (the date of such stockholder
approval being the “Approval Date”).  Definitions of capitalized terms used in
the Plan are contained in Section 2 of the Plan.

 

(b)                                 Purpose.  The purpose of the Plan is to
attract and retain Directors (as defined below), officers and other key
employees of the Company and its Subsidiaries and to provide to such persons
incentives and rewards for superior performance.

 

(c)                                  Duration.  No Award may be granted under
the Plan after the day immediately preceding the 10th anniversary of the
Effective Date, or such earlier date as the Board shall determine.  The Plan
will remain in effect with respect to outstanding Awards until no Awards remain
outstanding.

 

(d)                                 Prior Plan.  The Global Power Equipment
Group Inc. 2011 Equity Incentive Plan (the “Prior Plan”) terminated in its
entirety effective on the Approval Date; provided that all outstanding awards
under the Prior Plan as of the Approval Date shall remain outstanding and shall
be administered and settled in accordance with the provisions of the Prior Plan.

 

2.                                      Definitions.  As used in the Plan, the
following definitions shall apply.

 

“Applicable Laws” means the applicable requirements relating to the
administration of equity-based compensation plans under U.S. state corporate
laws, U.S. federal and state securities laws, the Code, the rules of any stock
exchange or quotation system on which the Shares are listed or quoted and the
applicable laws of any other country or jurisdiction where Awards are granted
under the Plan.

 

“Approval Date” has the meaning given such term in Section 1(a).

 

“Award” means a Nonqualified Stock Option, Incentive Stock Option, Stock
Appreciation Right, Restricted Shares Award, Restricted Share Unit, Other
Share-Based Award, or Cash-Based Award granted pursuant to the terms and
conditions of the Plan.

 

“Award Agreement” means either: (a) an agreement, either in written or
electronic format, entered into by the Company and a Participant setting forth
the terms and provisions applicable to an Award granted under the Plan; or (b) a
statement, either in written or electronic format, issued by the Company to a
Participant describing the terms and provisions of such Award, which need not be
signed by the Participant. Effective June 29, 2018, all references to Global
Power Equipment Group Inc. in the Award Agreements were replaced with references
to Williams Industrial Services Group Inc., except where the context clearly
dictates otherwise.

 

“Board” means the Board of Directors of the Company.

 

“Cash-Based Award” shall mean a cash Award granted pursuant to Section 11 of the
Plan.

 

“Cause” as a reason for a Participant’s termination of employment or service
shall have the meaning assigned such term, if any, (a) in the employment, letter
or severance agreement, if any, between the Participant and the Company or a
Subsidiary, or (b) if none, under a severance plan or arrangement maintained by
the Company or a Subsidiary that applies to the Participant on the date of
termination.  If the Participant is not a party to an employment, letter or
severance agreement with the Company or a Subsidiary in which such term is
defined or if

 

--------------------------------------------------------------------------------



 

during the applicable severance protection period, the Participant is not a
participant in any severance plan or arrangement maintained by the Company or a
Subsidiary, then unless otherwise defined in the applicable Award Agreement,
“Cause” shall mean the occurrence of any one of the following as determined by
the Committee: (i) The continued failure of Participant to perform substantially
Participant’s duties with the Company or any of its Subsidiaries or
Participant’s disregard of the directives of the Board or the Participant’s
supervisor or reporting senior (in each case other than any such failure
resulting from any medically determined physical or mental impairment) that is
not cured by Participant within 20 days after a written demand for substantial
performance is delivered to Participant by the Company which specifically
identifies the manner in which the Company believes that Participant has not
substantially performed Participant’s duties or disregarded a directive;
(ii) The willful material misrepresentation at any time by Participant to the
Board or the Company or Subsidiary; (iii) Participant’s commission of any act of
fraud, misappropriation or embezzlement against or in connection with the
Company or any of its Subsidiaries or their respective businesses or operations;
(iv) A conviction, guilty plea or plea of nolo contendere of Participant for any
crime involving dishonesty or for any felony; (v) A material breach by
Participant of his or her fiduciary duties of loyalty or care to the Company or
any of its Subsidiaries or a material violation of the Company’s Code of
Business Conduct and Ethics or any other Company policy, as the same may be
amended from time to time; (vi) The engaging by Participant in illegal conduct,
gross misconduct, gross insubordination or gross negligence that is materially
and demonstrably injurious to the Company’s business or financial condition; or
(vii) Engaging in any activity in violation of any restrictive covenant, as
specified in any agreement between a Participant and the Company or a
Subsidiary, including, but not limited to, the Participant’s Award Agreement or
any severance plan maintained by the Company or a Subsidiary that covers the
Participant, during the period of restriction specified in the agreement or plan
prohibiting the Participant from engaging in such activity.  The Committee may
in its discretion waive or modify the provisions of this paragraph at a meeting
of the Committee with respect to any individual Participant with regard to the
facts and circumstances of any particular situation involving a determination
under this paragraph.

 

“Change in Control” means the occurrence of one of the following events:

 

(a)                                 The acquisition by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act)
(a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 50% or more of either (x) the then
outstanding shares of common stock of the Company (the “Outstanding Common
Shares”) or (y) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Voting Securities”); provided, however, that for
purposes of this subsection (a), the following acquisitions shall not constitute
a Change in Control: (i) any acquisition directly from the Company; (ii) any
acquisition by the Company; (iii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or its affiliated
companies; or (iv) any acquisition by any corporation pursuant to a transaction
which complies with clauses (i), (ii) and (iii) of subsection (c) of this
definition; or

 

(b)                                 Individuals who, as of the Effective Date,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the Effective Date whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

 

(c)                                  Consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination, (i) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Common Shares and Outstanding Voting Securities immediately prior to
such Business Combination beneficially own, directly or indirectly, more than
50% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
of its affiliated companies)

 

--------------------------------------------------------------------------------



 

in substantially the same proportions as their ownership, immediately prior to
such Business Combination of the Outstanding Common Shares and Outstanding
Voting Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 50% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or

 

(d)                                 Approval by the stockholders of the Company
of a complete liquidation or dissolution of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Compensation Committee of the Board or such other
committee or subcommittee of the Board as may be duly appointed to administer
the Plan and having such powers in each instance as shall be specified by the
Board.  To the extent required by Applicable Laws, the Committee shall consist
of two or more members of the Board, each of whom is a “non-employee director”
within the meaning of Rule 16b-3 promulgated under the Exchange Act, an “outside
director” within the meaning of regulations promulgated under Section 162(m) of
the Code, and an “independent director” within the meaning of applicable
rules of any securities exchange upon which Shares are listed.

 

“Company” has the meaning given such term in Section 1(a) and any successor
thereto.

 

“Date of Grant” means the date as of which an Award is determined to be
effective and designated in a resolution by the Committee and is granted
pursuant to the Plan.  The Date of Grant shall not be earlier than the date of
the resolution and action therein by the Committee.  In no event shall the Date
of Grant be earlier than the Effective Date.

 

“Detrimental Activity” except as may be otherwise specified in a Participant’s
Award Agreement, means:  (a) Engaging in any activity of competition, as
specified in any covenant not to compete set forth in any agreement between a
Participant and the Company or a Subsidiary, including, but not limited to, the
Participant’s Award Agreement or any severance plan maintained by the Company or
a Subsidiary that covers the Participant, during the period of restriction
specified in the agreement or plan prohibiting the Participant from engaging in
such activity; (b) Engaging in any activity of solicitation, as specified in any
covenant not to solicit set forth in any agreement between a Participant and the
Company or a Subsidiary, including, but not limited to, the Participant’s Award
Agreement or any severance plan maintained by the Company or a Subsidiary that
covers the Participant, during the period of restriction specified in the
agreement or plan prohibiting the Participant from engaging in such activity;
(c) The disclosure of confidential information to anyone outside the Company or
a Subsidiary, or the use in other than the Company’s or a Subsidiary’s business
in violation of any covenant not to disclose set forth in any agreement between
a Participant and the Company or a Subsidiary, including, but not limited to,
the Participant’s Award Agreement or any severance plan maintained by the
Company or a Subsidiary that covers the Participant, during the period of
restriction specified in the agreement or plan prohibiting the Participant from
engaging in such activity; (d) The violation of any development and inventions,
ownership of works, or similar provision set forth in any agreement between a
Participant and the Company or a Subsidiary, including, but not limited to, the
Participant’s Award Agreement or any severance plan maintained by the Company or
a Subsidiary that covers the Participant; (e) Participant’s commission of any
act of fraud, misappropriation or embezzlement against or in connection with the
Company or any of its Subsidiaries or their respective businesses or operations;
or (f) a conviction, guilty plea or plea of nolo contendere of Participant for
any crime involving dishonesty or for any felony.

 

“Director” means any individual who is a member of the Board who is not an
Employee.

 

“Effective Date” has the meaning given such term in Section 1(a).

 

--------------------------------------------------------------------------------



 

“Employee” means any employee of the Company or a Subsidiary; provided, however,
that for purposes of determining whether any person may be a Participant for
purposes of any grant of Incentive Stock Options, the term “Employee” has the
meaning given to such term in Section 3401(c) of the Code, as interpreted by the
regulations thereunder and Applicable Law.

 

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations thereunder, as such law, rules and regulations may be amended from
time to time.

 

“Fair Market Value” means the value of one Share on any relevant date,
determined under the following rules: (a) the closing sale price per Share on
that date as reported on the principal exchange on which Shares are then
trading, if any, or if applicable the New York Stock Exchange, or if there are
no sales on that date, on the next preceding trading day during which a sale
occurred; (b) if the Shares are not reported on a principal exchange or national
market system, the average of the closing bid and asked prices last quoted on
that date by an established quotation service for over-the-counter securities;
or (c) if neither (a) nor (b) applies, (i) with respect to Stock Options, Stock
Appreciation Rights and any Award of stock rights that is subject to
Section 409A of the Code, the value as determined by the Committee through the
reasonable application of a reasonable valuation method, taking into account all
information material to the value of the Company, within the meaning of
Section 409A of the Code, and (ii) with respect to all other Awards, the fair
market value as determined by the Committee in good faith.

 

“Good Reason” as a reason for a Participant’s termination of employment or
service shall have the meaning assigned such term, if any, (a) in the
employment, letter or severance agreement, if any, between the Participant and
the Company or a Subsidiary, or (b) if none, under a severance plan or
arrangement maintained by the Company or a Subsidiary that applies to the
Participant on the date of termination.  If the Participant is not a party to an
employment, letter or severance agreement with the Company or a Subsidiary in
which such term is defined or if during the applicable severance protection
period, the Participant is not a participant in any severance plan or
arrangement maintained by the Company or a Subsidiary, then unless otherwise
defined in the applicable Award Agreement, “Good Reason” shall mean, unless
otherwise provided by the Committee in its sole discretion, a reduction by the
Company of Participant’s annual base salary by more than 10% (other than an
across-the-board reduction which applies in a comparable manner to other senior
executives of the Company).  A termination of Participant’s employment by
Participant shall not be deemed to be for Good Reason unless (x) Participant
gives notice to the Company of the existence of the event or condition
constituting Good Reason within 30 calendar days after such event or condition
initially occurs or exists, and (y) the Company fails to cure such event or
condition within 30 calendar days after receiving such notice.  Additionally,
Participant must terminate his or her employment within 90 calendar days after
the initial occurrence of the circumstance constituting Good Reason for such
termination to be “Good Reason” hereunder.

 

“Incentive Stock Option” means a Stock Option that is designated as an Incentive
Stock Option and that is intended to meet the requirements of Section 422 of the
Code.

 

“Nonqualified Stock Option” means a Stock Option that is not intended to meet
the requirements of Section 422 of the Code or otherwise does not meet such
requirements.

 

“Other Share-Based Award” means an equity-based or equity-related Award not
otherwise described by the terms of the Plan, granted in accordance with the
terms and conditions set forth in Section 10.

 

“Participant” means any eligible individual as set forth in Section 5 who holds
one or more outstanding Awards.

 

“Performance-Based Exception” means the performance-based exception from the tax
deductibility limitations of Section 162(m) of the Code.

 

“Performance Objectives” means the performance objective or objectives
established by the Committee pursuant to the Plan.  Any Performance Objectives
may relate to the performance of the Company or one or more of its Subsidiaries,
divisions, departments, units, functions, partnerships, joint ventures or
minority investments, product lines or products, or the performance of the
individual Participant, and may include, without limitation, the

 

--------------------------------------------------------------------------------



 

Performance Objectives set forth in Section 13(b).  The Performance Objectives
may be made relative to the performance of a group of comparable companies, or
published or special index that the Committee, in its sole discretion, deems
appropriate, or the Company may select Performance Objectives as compared to
various stock market indices.  Performance Objectives may be stated as a
combination of the listed factors.

 

“Plan” has the meaning given such term in Section 1(a), as amended from time to
time.

 

“Prior Plan” has the meaning given such term in Section 1(d).

 

“Qualified Termination” means any termination of a Participant’s employment
during the two-year period commencing on a Change in Control: (a) by the
Company, any of its Subsidiaries or the resulting entity in connection with a
Change in Control other than for Cause, death or Disability, or (b) by the
Participant for Good Reason.

 

“Restricted Shares” means Shares granted or sold pursuant to Section 8 as to
which neither the substantial risk of forfeiture nor the prohibition on
transfers referred to in such Section 8 has expired.

 

“Restricted Share Unit” means a grant or sale of the right to receive Shares or
cash at the end of a specified restricted period made pursuant to Section 9.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Share” means a share of common stock of the Company, $0.01 par value per share,
or any security into which such Share may be changed by reason of any
transaction or event of the type referred to in Section 16.

 

“Stock Appreciation Right” means a right granted pursuant to Section 7.

 

“Stock Option” means a right to purchase a Share granted to a Participant under
the Plan in accordance with the terms and conditions set forth in Section 6. 
Stock Options may be either Incentive Stock Options or Nonqualified Stock
Options.

 

“Subsidiary” means: (a) with respect to an Incentive Stock Option, a “subsidiary
corporation” as defined under Section 424(f) of the Code; and (b) for all other
purposes under the Plan, any corporation or other entity in which the Company
owns, directly or indirectly, a proprietary interest of more than 50% by reason
of stock ownership or otherwise.

 

“Ten Percent Stockholder” means any Participant who owns more than 10% of the
combined voting power of all classes of stock of the Company, within the meaning
of Section 422 of the Code.

 

3.                                      Shares Available Under the Plan.

 

(a)                                 Shares Available for Awards.  The maximum
number of Shares that may be issued or delivered pursuant to Awards under the
Plan shall be 2,000,000, all of which may be granted with respect to Incentive
Stock Options.  Shares issued or delivered pursuant to an Award may be
authorized but unissued Shares, treasury Shares, including Shares purchased in
the open market, or a combination of the foregoing.  The aggregate number of
Shares available for issuance or delivery under the Plan shall be subject to
adjustment as provided in Section 16.

 

(b)                                 Share Usage.  In addition to the number of
Shares provided for in Section 3(a), the following Shares shall be available for
Awards under the Plan: (i) Shares covered by an Award that expires or is
forfeited, canceled, surrendered or otherwise terminated without the issuance of
such Shares; (ii) Shares covered by an Award that is settled only in cash; and
(iii) Shares granted through the assumption of, or in substitution for,
outstanding awards granted by a company to individuals who become Employees or
Directors as the result of a merger, consolidation, acquisition or other
corporate transaction involving such company and the Company or any of its
affiliates (except as may be required by reason of Section 422 of the Code or
the rules and regulations of any stock exchange or other trading market on which
the Shares are listed).

 

--------------------------------------------------------------------------------



 

(c)                                  Prohibition of Share Recycling.  The
following Shares issued or delivered under this Plan shall not again be
available for grant as described above:  (i) Shares tendered in payment of the
exercise price of a Stock Option; (ii) Shares withheld by the Company or any
Subsidiary to satisfy a tax withholding obligation; and (iii) Shares that are
repurchased by the Company with Stock Option proceeds.  Without limiting the
foregoing, with respect to any Stock Appreciation Right that is settled in
Shares, the full number of Shares subject to the Award shall count against the
number of Shares available for Awards under the Plan regardless of the number of
Shares used to settle the Stock Appreciation Right upon exercise.

 

(d)                                 Per Participant Limits.  Subject to
adjustment as provided in Section 16 of the Plan, the following limits shall
apply with respect to Awards that are intended to qualify for the
Performance-Based Exception: (i) the maximum aggregate number of Shares that may
be subject to Stock Options or Stock Appreciation Rights granted in any calendar
year to any one Participant shall be 75,000 Shares; (ii) the maximum aggregate
number of Restricted Shares and Shares issuable or deliverable under Restricted
Share Units and Other Share-Based Awards granted in any calendar year to any one
Participant shall be 125,000 Shares; (iii) the maximum aggregate compensation
that can be paid pursuant to Cash-Based Awards or Other Share-Based Awards
granted in any calendar year to any one Participant shall be $2,500,000 or a
number of Shares having an aggregate Fair Market Value not in excess of such
amount; and (iv) the maximum dividend equivalents that may be paid in any
calendar year to any one Participant shall be $250,000 or a number of Shares
having an aggregate Fair Market Value not in excess of such amount.

 

(e)                                  Director Limits.  No Director may be
granted, during any one calendar year, Awards with a grant date fair value for
financial accounting purposes of more than $250,000.

 

4.                                      Administration of the Plan.

 

(a)                                 In General.  The Plan shall be administered
by the Committee.  Except as otherwise provided by the Board, the Committee
shall have full and final authority in its discretion to take all actions
determined by the Committee to be necessary in the administration of the Plan,
including, without limitation, discretion to: select Award recipients; determine
the sizes and types of Awards; determine the terms and conditions of Awards in a
manner consistent with the Plan; grant waivers of terms, conditions,
restrictions and limitations applicable to any Award, or accelerate the vesting
or exercisability of any Award, in a manner consistent with the Plan; construe
and interpret the Plan and any Award Agreement or other agreement or instrument
entered into under the Plan; establish, amend, or waive rules and regulations
for the Plan’s administration; and take such other action, not inconsistent with
the terms of the Plan, as the Committee deems appropriate.  To the extent
permitted by Applicable Laws, the Committee may, in its discretion, delegate to
one or more Directors or Employees any of the Committee’s authority under the
Plan.  The acts of any such delegates shall be treated hereunder as acts of the
Committee with respect to any matters so delegated.

 

(b)                                 Determinations.  The Committee shall have no
obligation to treat Participants or eligible Participants uniformly, and the
Committee may make determinations under the Plan selectively among Participants
who receive, or Employees or Directors who are eligible to receive, Awards
(whether or not such Participants or eligible Employees or Directors are
similarly situated).  All determinations and decisions made by the Committee
pursuant to the provisions of the Plan and all related orders and resolutions of
the Committee shall be final, conclusive and binding on all persons, including
the Company, its Subsidiaries, its stockholders, Directors, Employees,
Participants and their estates and beneficiaries.

 

(c)                                  Authority of the Board.  The Board may
reserve to itself any or all of the authority or responsibility of the Committee
under the Plan or may act as the administrator of the Plan for any and all
purposes.  To the extent the Board has reserved any such authority or
responsibility or during any time that the Board is acting as administrator of
the Plan, it shall have all the powers of the Committee hereunder, and any
reference herein to the Committee (other than in this Section 4(c)) shall
include the Board.  To the extent that any action of the Board under the Plan
conflicts with any action taken by the Committee, the action of the Board shall
control.  Without limiting the foregoing, the Board specifically reserves the
exclusive authority to approve and administer all Awards granted to Directors
under the Plan.

 

--------------------------------------------------------------------------------



 

5.                                      Eligibility and Participation.  Each
Employee and Director is eligible to participate in the Plan.  Subject to the
provisions of the Plan, the Committee may, from time to time, select from all
eligible Employees and Directors those to whom Awards shall be granted and shall
determine, in its sole discretion, the nature of any and all terms permissible
by Applicable Law and the amount of each Award.

 

6.                                      Stock Options.  Subject to the terms and
conditions of the Plan, Stock Options may be granted to Participants in such
number, and upon such terms and conditions, as shall be determined by the
Committee in its sole discretion.

 

(a)                                 Award Agreement. Each Stock Option shall be
evidenced by an Award Agreement that shall specify the exercise price, the term
of the Stock Option, the number of Shares covered by the Stock Option, the
conditions upon which the Stock Option shall become vested and exercisable and
such other terms and conditions as the Committee shall determine and which are
not inconsistent with the terms and conditions of the Plan.  The Award Agreement
also shall specify whether the Stock Option is intended to be an Incentive Stock
Option or a Nonqualified Stock Option.

 

(b)                                 Exercise Price. The exercise price per Share
of a Stock Option shall be determined by the Committee at the time the Stock
Option is granted and shall be specified in the related Award Agreement;
provided, however, that in no event shall the exercise price per Share of any
Stock Option be less than 100% of the Fair Market Value of a Share on the Date
of Grant.

 

(c)                                  Term.  The term of a Stock Option shall be
determined by the Committee and set forth in the related Award Agreement;
provided, however, that in no event shall the term of any Stock Option exceed 10
years from its Date of Grant.

 

(d)                                 Exercisability. Stock Options shall become
exercisable at such times and upon such terms and conditions as shall be
determined by the Committee and set forth in the related Award Agreement.  Such
terms and conditions may include, without limitation, the satisfaction of
(i) performance goals based on one or more Performance Objectives, and
(ii) time-based vesting requirements.

 

(e)                                  Exercise of Stock Options. Except as
otherwise provided in the Plan or in a related Award Agreement, a Stock Option
may be exercised for all or any portion of the Shares for which it is then
exercisable.  A Stock Option shall be exercised by the delivery of a notice of
exercise to the Company or its designee in a form specified by the Company which
sets forth the number of Shares with respect to which the Stock Option is to be
exercised and full payment of the exercise price for such Shares.  The exercise
price of a Stock Option may be paid: (i) in cash or its equivalent; (ii) by
tendering (either by actual delivery or attestation) previously acquired Shares
having an aggregate Fair Market Value at the time of exercise equal to the
aggregate exercise price; (iii) by a cashless exercise (including by withholding
Shares deliverable upon exercise and through a broker-assisted arrangement to
the extent permitted by Applicable Law); (iv) by a combination of the methods
described in clauses (i), (ii) and/or (iii); or (v) through any other method
approved by the Committee in its sole discretion.  As soon as practicable after
receipt of the notification of exercise and full payment of the exercise price,
the Company shall cause the appropriate number of Shares to be issued to the
Participant.

 

(f)                                   Special Rules Applicable to Incentive
Stock Options.  Notwithstanding any other provision in the Plan to the contrary:

 

(i)                                     Incentive Stock Options may be granted
only to Employees of the Company and its Subsidiaries.  The terms and conditions
of Incentive Stock Options shall be subject to and comply with the requirements
of Section 422 of the Code.

 

(ii)                                  To the extent that the aggregate Fair
Market Value of the Shares (determined as of the Date of Grant) with respect to
which an Incentive Stock Option is exercisable for the first time by any
Participant during any calendar year (under all plans of the Company and its
Subsidiaries) is greater than $100,000 (or such other amount specified in
Section 422 of the Code), as calculated under Section 422 of the Code, then the
Stock Option shall be treated as a Nonqualified Stock Option.

 

--------------------------------------------------------------------------------



 

(iii)                               No Incentive Stock Option shall be granted
to any Participant who, on the Date of Grant, is a Ten Percent Stockholder,
unless (x) the exercise price per Share of such Incentive Stock Option is at
least 110% of the Fair Market Value of a Share on the Date of Grant, and (y) the
term of such Incentive Stock Option shall not exceed 5 years from the Date of
Grant.

 

7.                                      Stock Appreciation Rights.  Subject to
the terms and conditions of the Plan, Stock Appreciation Rights may be granted
to Participants in such number, and upon such terms and conditions, as shall be
determined by the Committee in its sole discretion.

 

(a)                                 Award Agreement.  Each Stock Appreciation
Right shall be evidenced by an Award Agreement that shall specify the exercise
price, the term of the Stock Appreciation Right, the number of Shares covered by
the Stock Appreciation Right, the conditions upon which the Stock Appreciation
Right shall become vested and exercisable and such other terms and conditions as
the Committee shall determine and which are not inconsistent with the terms and
conditions of the Plan.

 

(b)                                 Exercise Price.  The exercise price per
Share of a Stock Appreciation Right shall be determined by the Committee at the
time the Stock Appreciation Right is granted and shall be specified in the
related Award Agreement; provided, however, that in no event shall the exercise
price per Share of any Stock Appreciation Right be less than 100% of the Fair
Market Value of a Share on the Date of Grant.

 

(c)                                  Term.  The term of a Stock Appreciation
Right shall be determined by the Committee and set forth in the related Award
Agreement; provided however, that in no event shall the term of any Stock
Appreciation Right exceed 10 years from its Date of Grant.

 

(d)                                 Exercisability of Stock Appreciation
Rights.  A Stock Appreciation Right shall become exercisable at such times and
upon such terms and conditions as may be determined by the Committee and set
forth in the related Award Agreement.  Such terms and conditions may include,
without limitation, the satisfaction of (i) performance goals based on one or
more Performance Objectives, and (ii) time-based vesting requirements.

 

(e)                                  Exercise of Stock Appreciation Rights. 
Except as otherwise provided in the Plan or in a related Award Agreement, a
Stock Appreciation Right may be exercised for all or any portion of the Shares
for which it is then exercisable.  A Stock Appreciation Right shall be exercised
by the delivery of a notice of exercise to the Company or its designee in a form
specified by the Company which sets forth the number of Shares with respect to
which the Stock Appreciation Right is to be exercised.  Upon exercise, a Stock
Appreciation Right shall entitle a Participant to an amount equal to (a) the
excess of (i) the Fair Market Value of a Share on the exercise date over
(ii) the exercise price per Share, multiplied by (b) the number of Shares with
respect to which the Stock Appreciation Right is exercised.  A Stock
Appreciation Right may be settled in whole Shares, cash or a combination
thereof, as specified by the Committee in the related Award Agreement.

 

8.                                      Restricted Shares.  Subject to the terms
and conditions of the Plan, Restricted Shares may be granted or sold to
Participants in such number, and upon such terms and conditions, as shall be
determined by the Committee in its sole discretion.

 

(a)                                 Award Agreement.  Each Restricted Shares
Award shall be evidenced by an Award Agreement that shall specify the number of
Restricted Shares, the restricted period(s) applicable to the Restricted Shares,
the conditions upon which the restrictions on the Restricted Shares will lapse
and such other terms and conditions as the Committee shall determine and which
are not inconsistent with the terms and conditions of the Plan.

 

(b)                                 Terms, Conditions and Restrictions.  The
Committee shall impose such other terms, conditions and/or restrictions on any
Restricted Shares as it may deem advisable, including, without limitation, a
requirement that the Participant pay a purchase price for each Restricted Share,
restrictions based on the achievement of specific Performance Objectives,
time-based restrictions or holding requirements or sale restrictions placed on
the Shares by the Company upon vesting of such Restricted Shares.  Unless
otherwise provided in the related Award Agreement or required by Applicable Law,
the restrictions imposed on Restricted Shares shall lapse upon the expiration or
termination of the applicable restricted period and the satisfaction of any
other applicable terms and conditions.

 

--------------------------------------------------------------------------------



 

(c)                                  Custody of Certificates.  To the extent
deemed appropriate by the Committee, the Company may retain the certificates
representing Restricted Shares in the Company’s possession until such time as
all terms, conditions and/or restrictions applicable to such Shares have been
satisfied or lapse.

 

(d)                                 Rights Associated with Restricted Shares
during Restricted Period.  During any restricted period applicable to Restricted
Shares: (i) the Restricted Shares may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated; (ii) unless otherwise provided
in the related Award Agreement, the Participant shall be entitled to exercise
full voting rights associated with such Restricted Shares; and (iii) the
Participant shall be entitled to all dividends and other distributions paid with
respect to such Restricted Shares during the restricted period.  The Award
Agreement may require that receipt of any dividends or other distributions with
respect to the Restricted Shares shall be subject to the same terms and
conditions as the Restricted Shares with respect to which they are paid. 
Notwithstanding the preceding sentence, dividends or other distributions with
respect to Restricted Shares that vest based on the achievement of Performance
Objectives shall be accumulated until such Award is earned, and the dividends or
other distributions shall not be paid if the Performance Objectives are not
satisfied.

 

9.                                      Restricted Share Units.  Subject to the
terms and conditions of the Plan, Restricted Share Units may be granted or sold
to Participants in such number, and upon such terms and conditions, as shall be
determined by the Committee in its sole discretion.

 

(a)                                 Award Agreement.  Each Restricted Share Unit
shall be evidenced by an Award Agreement that shall specify the number of units,
the restricted period(s) applicable to the Restricted Share Units, the
conditions upon which the restrictions on the Restricted Share Units will lapse,
the time and method of payment of the Restricted Share Units, and such other
terms and conditions as the Committee shall determine and which are not
inconsistent with the terms and conditions of the Plan.

 

(b)                                 Terms, Conditions and Restrictions. The
Committee shall impose such other terms, conditions and/or restrictions on any
Restricted Share Units as it may deem advisable, including, without limitation,
a requirement that the Participant pay a purchase price for each Restricted
Share Unit, restrictions based on the achievement of specific Performance
Objectives or time-based restrictions or holding requirements.

 

(c)                                  Form of Settlement.  Restricted Share Units
may be settled in whole Shares, cash or a combination thereof, as specified by
the Committee in the related Award Agreement.

 

(d)                                 Dividend Equivalents.  Restricted Share
Units may provide the Participant with dividend equivalents, on either a current
or deferred or contingent basis, and either in cash or in additional Shares, as
determined by the Committee in its sole discretion and set forth in the related
Award Agreement; provided that dividend equivalents with respect to Restricted
Share Units that vest based on the achievement of Performance Objectives shall
be accumulated until such Award is earned, and the dividend equivalents shall
not be paid if the Performance Objectives are not satisfied.

 

10.                               Other Share-Based Awards.  Subject to the
terms and conditions of the Plan, Other Share-Based Awards may be granted to
Participants in such number, and upon such terms and conditions, as shall be
determined by the Committee in its sole discretion.  Other Share-Based Awards
are Awards that are valued in whole or in part by reference to, or otherwise
based on the Fair Market Value of, Shares, and shall be in such form as the
Committee shall determine, including without limitation, unrestricted Shares or
time-based or performance-based units that are settled in Shares and/or cash.

 

(a)                                 Award Agreement.  Each Other Share-Based
Award shall be evidenced by an Award Agreement that shall specify the terms and
conditions upon which the Other Share-Based Award shall become vested, if
applicable, the time and method of settlement, the form of settlement and such
other terms and conditions as the Committee shall determine and which are not
inconsistent with the terms and conditions of the Plan.

 

(b)                                 Form of Settlement. An Other Share-Based
Award may be settled in whole Shares, cash or a combination thereof, as
specified by the Committee in the related Award Agreement.

 

--------------------------------------------------------------------------------



 

(c)                                  Dividend Equivalents.  Other Share-Based
Awards may provide the Participant with dividend equivalents, on either a
current or deferred or contingent basis, and either in cash or in additional
Shares, as determined by the Committee in its sole discretion and set forth in
the related Award Agreement; provided that dividend equivalents with respect to
Other Share-Based Awards that vest based on the achievement of Performance
Objectives shall be accumulated until such Award is earned, and the dividend
equivalents shall not be paid if the Performance Objectives are not satisfied.

 

11.                               Cash-Based Awards.  Subject to the terms and
conditions of the Plan, Cash-Based Awards may be granted to Participants in such
amounts and upon such other terms and conditions as shall be determined by the
Committee in its sole discretion.  Each Cash-Based Award shall be evidenced by
an Award Agreement that shall specify the payment amount or payment range, the
time and method of settlement and the other terms and conditions, as applicable,
of such Award which may include, without limitation, restrictions based on the
achievement of specific Performance Objectives.

 

12.                               Compliance with Section 409A.  Awards granted
under the Plan shall be designed and administered in such a manner that they are
either exempt from the application of, or comply with, the requirements of
Section 409A of the Code.  To the extent that the Committee determines that any
award granted under the Plan is subject to Section 409A of the Code, the Award
Agreement shall incorporate the terms and conditions necessary to avoid the
imposition of an additional tax under Section 409A of the Code upon a
Participant.  Notwithstanding any other provision of the Plan or any Award
Agreement (unless the Award Agreement provides otherwise with specific reference
to this Section 12): (a) an Award shall not be granted, deferred, accelerated,
extended, paid out, settled, substituted or modified under the Plan in a manner
that would result in the imposition of an additional tax under Section 409A of
the Code upon a Participant; and (b) if an Award is subject to Section 409A of
the Code, and if the Participant holding the award is a “specified employee” (as
defined in Section 409A of the Code, with such classification to be determined
in accordance with the methodology established by the Company), then, to the
extent required to avoid the imposition of an additional tax under Section 409A
of the Code upon a Participant, no distribution or payment of any amount shall
be made before the date that is 6 months following the date of such
Participant’s “separation from service” (as defined in Section 409A of the Code)
or, if earlier, the date of the Participant’s death.  Although the Company
intends to administer the Plan so that Awards will be exempt from, or will
comply with, the requirements of Section 409A of the Code, the Company does not
warrant that any Award under the Plan will qualify for favorable tax treatment
under Section 409A of the Code or any other provision of federal, state, local,
or non-United States law.  The Company shall not be liable to any Participant
for any tax, interest, or penalties the Participant might owe as a result of the
grant, holding, vesting, exercise, or payment of any Award under the Plan.

 

13.                               Compliance with Section 162(m).

 

(a)                                 In General.  Notwithstanding anything in the
Plan to the contrary, Restricted Shares, Restricted Share Units, Other
Share-Based Awards and Cash-Based Awards may be granted in a manner that is
intended to qualify the Award for the Performance-Based Exception.  As
determined by the Committee in its sole discretion, the grant, vesting,
exercisability and/or settlement of any Awards intended to qualify the Award for
the Performance-Based Exception shall be conditioned on the attainment of one or
more Performance Objectives during a performance period established by the
Committee.  Any such Award must meet the requirements of this Section 13.

 

(b)                                 Performance Objectives.  If an Award is
intended to qualify for the Performance-Based Exception, then the Performance
Objectives shall be based on specified levels of or growth in one or more of the
following criteria: revenues, earnings from operations, operating income,
earnings before or after interest and taxes, operating income before or after
interest and taxes, net income, cash flow, operating cash flow, earnings per
share, return on total capital, return on invested capital, return on gross
investment, return on equity, return on assets, total return to stockholders,
earnings before or after interest, taxes, depreciation, amortization or
extraordinary or special items, operating income before or after interest,
taxes, depreciation, amortization or extraordinary or special items, return on
investment, free cash flow, cash flow return on investment (discounted or
otherwise), net cash provided by operations, cash flow in excess of cost of
capital, operating margin, profit margin, contribution margin, stock price
and/or strategic business criteria consisting of one or more objectives based on
meeting specified product development, strategic partnering, research and
development milestones, market penetration, geographic business expansion goals,
cost targets, customer satisfaction, management of employment practices and
employee benefits, supervision of litigation and information technology, and
goals relating to acquisitions or divestitures of subsidiaries, affiliates and
joint ventures.

 

--------------------------------------------------------------------------------



 

(c)                                  Establishment of Performance Objectives. 
With respect to Awards intended to qualify for the Performance-Based Exception,
the Committee shall establish: (i) the applicable Performance Objectives and
performance period, and (ii) the formula for computing the payout.  Such terms
and conditions shall be established in writing while the outcome of the
applicable performance period is substantially uncertain, but in no event later
than the earlier of: (x) 90 days after the beginning of the applicable
performance period; or (y) the expiration of 25% of the applicable performance
period.

 

(d)                                 Certification of Performance.  With respect
to any Award intended to qualify for the Performance-Based Exception, the
Committee shall certify in writing whether the applicable Performance Objectives
and other material terms imposed on such Award have been satisfied, and, if they
have, ascertain the amount of the payout or vesting of the Award. 
Notwithstanding any other provision of the Plan, payment or vesting of any such
Award shall not be made until the Committee certifies in writing that the
applicable Performance Objectives and any other material terms of such Award
were in fact satisfied in a manner conforming to applicable regulations under
Section 162(m) of the Code.

 

(e)                                  Negative Discretion.  With respect to any
Award intended to qualify for the Performance-Based Exception, the Committee
shall not have discretion to increase the amount of compensation that is payable
upon achievement of the designated Performance Objectives.  However, the
Committee may, in its sole discretion, reduce the amount of compensation that is
payable upon achievement of the designated Performance Objectives.

 

14.                               Minimum Vesting for Awards to Employees. 
Subject to Sections 19, 21 and 22(b) of the Plan, or as otherwise provided in
the related Award Agreement in connection with a Change in Control or a
Participant’s death, disability, retirement, involuntary termination of
employment or service without Cause or termination of employment or service for
good reason, (i) no condition on vesting of an Award granted to an Employee that
is based solely upon the achievement of Performance Objectives shall be based on
performance over a period of less than one year, and (ii) no condition on
vesting of an Award granted to an Employee that is based solely upon continued
employment or service shall provide for vesting in full of such Award more
quickly than one year from the Date of Grant of the Award (which vesting period
may lapse on a pro-rated, graded, or cliff basis as specified in the Award
Agreement); provided, however, that Awards to Employees covering up to 5% of the
Shares available for grant under this Plan may be granted with a vesting period
of less than one year, regardless of whether vesting is conditioned upon the
achievement of Performance Objectives.

 

15.                               Transferability.  Except as otherwise
determined by the Committee, no Award or dividend equivalents paid with respect
to any Award shall be transferable by the Participant except by will or the laws
of descent and distribution; provided, that if so determined by the Committee,
each Participant may, in a manner established by the Board or the Committee,
designate a beneficiary to exercise the rights of the Participant with respect
to any Award upon the death of the Participant and to receive Shares or other
property issued or delivered under such Award.  Except as otherwise determined
by the Committee, Stock Options and Stock Appreciation Rights will be
exercisable during a Participant’s lifetime only by the Participant or, in the
event of the Participant’s legal incapacity to do so, by the Participant’s
guardian or legal representative acting on behalf of the Participant in a
fiduciary capacity under state law and/or court supervision.

 

16.                               Adjustments.  In the event of any equity
restructuring (within the meaning of Financial Accounting Standards Board
Accounting Standards Codification Topic 718, Compensation — Stock Compensation),
such as a stock dividend, stock split, reverse stock split, spinoff, rights
offering, or recapitalization through a large, nonrecurring cash dividend, the
Committee shall cause there to be an equitable adjustment in the numbers of
Shares specified in Section 3 of the Plan and, with respect to outstanding
Awards, in the number and kind of Shares subject to outstanding Awards, the
exercise price, exercise price or other price of Shares subject to outstanding
Awards, in each case to prevent dilution or enlargement of the rights of
Participants.  In the event of any other change in corporate capitalization, or
in the event of a merger, consolidation, liquidation, or similar transaction,
the Committee may, in its sole discretion, cause there to be an equitable
adjustment as described in the foregoing sentence, to prevent dilution or
enlargement of rights; provided, however, that, unless otherwise determined by
the Committee, the number of Shares subject to any Award shall always be rounded
down to a whole

 

--------------------------------------------------------------------------------



 

number.  Notwithstanding the foregoing, the Committee shall not make any
adjustment pursuant to this Section 16 that would (i) cause any Stock Option
intended to qualify as an Incentive Stock Option to fail to so qualify,
(ii) cause an Award that is otherwise exempt from Section 409A of the Code to
become subject to Section 409A of the Code, or (iii) cause an Award that is
subject to Section 409A of the Code to fail to satisfy the requirements of
Section 409A of the Code.  The determination of the Committee as to the
foregoing adjustments, if any, shall be conclusive and binding on all
Participants and any other persons claiming under or through any Participant.

 

17.                               Fractional Shares.  The Company shall not be
required to issue or deliver any fractional Shares pursuant to the Plan and,
unless otherwise provided by the Committee, fractional shares shall be settled
in cash.

 

18.                               Withholding Taxes.  To the extent required by
Applicable Law, a Participant shall be required to satisfy, in a manner
satisfactory to the Company or Subsidiary, as applicable, any withholding tax
obligations that arise by reason of a Stock Option or Stock Appreciation Right
exercise, the vesting of or settlement of Shares under an Award, an election
pursuant to Section 83(b) of the Code or otherwise with respect to an Award. 
The Company and its Subsidiaries shall not be required to issue or deliver
Shares, make any payment or to recognize the transfer or disposition of Shares
until such obligations are satisfied.  The Committee may permit or require these
obligations to be satisfied by having the Company withhold a portion of the
Shares that otherwise would be issued or delivered to a Participant upon
exercise of a Stock Option or Stock Appreciation Right or upon the vesting or
settlement of an Award, or by tendering Shares previously acquired, in each case
having a Fair Market Value equal to the minimum amount required to be withheld
or paid.  Any such elections are subject to such conditions or procedures as may
be established by the Committee and may be subject to disapproval by the
Committee.

 

19.                            Foreign Employees.  Without amending the Plan,
the Committee may grant Awards to Participants who are foreign nationals on such
terms and conditions different from those specified in the Plan as may in the
judgment of the Committee be necessary or desirable to foster and promote
achievement of the purposes of the Plan, and, in furtherance of such purposes,
the Committee may make such modifications, amendments, procedures, and the like
as may be necessary or advisable to comply with provisions of Applicable Laws of
other countries in which the Company or its Subsidiaries operate or have
employees.

 

20.                            Detrimental Activity; Forfeiture of Awards.

 

(a)                          Detrimental Activity. Any Award Agreement may
provide that if the Committee determines a Participant has engaged in any
Detrimental Activity, either during service with the Company or a Subsidiary or
after termination of such service, then, promptly upon receiving notice of the
Committee’s determination, the Participant shall:

 

(i)                                     forfeit that Award to the extent then
held by the Participant;

 

(ii)                                  subject to Section 20(b) below, return to
the Company or the Subsidiary all Shares that the Participant has not disposed
of that had been acquired pursuant to that Award, in exchange for payment by the
Company or the Subsidiary of any amount actually paid therefor by the
Participant; and

 

(iii)                               subject to Section 20(b) below, with respect
to any Shares acquired pursuant to an Award that were disposed of, pay to the
Company or the Subsidiary, in cash, the excess, if any, of: (A) the Fair Market
Value of the Shares on the date acquired, over (B) any amount actually paid by
the Participant for the Shares.

 

(b)                                 Period of Restriction.  Sections
20(a)(ii) and (iii) shall apply only to Shares that were acquired pursuant to
the Award during a period of two (2) years prior to the date of the
Participant’s initial commencement of the Detrimental Activity (or such other
period of time specified by the Committee in the Award Agreement).

 

(c)                                  Compensation Recovery Policy.  Any Award
granted to a Participant shall be subject to forfeiture or repayment pursuant to
the terms of any applicable compensation recovery policy adopted by the Company,
including any such policy that may be adopted to comply with the Dodd-Frank Wall
Street Reform and Consumer Protection Act or any rules or regulations issued by
the SEC rule or applicable securities exchange.

 

--------------------------------------------------------------------------------



 

(d)                                 Set-Off and Other Remedies.  To the extent
that amounts are not immediately returned or paid to the Company as provided in
this Section 20, the Company may, to the extent permitted by Applicable Laws,
seek other remedies, including a set off of the amounts so payable to it against
any amounts that may be owing from time to time by the Company or a Subsidiary
to the Participant for any reason, including, without limitation, wages, or
vacation pay or other benefits; provided, however, that, except to the extent
permitted by Treasury Regulation Section 1.409A-3(j)(4), such offset shall not
apply to amounts that are “deferred compensation” within the meaning of
Section 409A of the Code.

 

21.                               Change in Control.

 

(a)                                 Committee Discretion.  The Committee may, in
its sole discretion and without the consent of Participants, either by the terms
of the Award Agreement applicable to any Award or by resolution adopted prior to
the occurrence of the Change in Control, determine whether and to what extent
outstanding Awards under the Plan shall be assumed, converted or replaced by the
resulting entity in connection with a Change in Control (or, if the Company is
the resulting entity, whether such Awards shall be continued by the Company), in
each case subject to equitable adjustments in accordance with Section 16 of the
Plan.

 

(b)                                 Awards that are Assumed.  To the extent
outstanding Awards granted under this Plan are assumed, converted or replaced by
the resulting entity in the event of a Change in Control (or, if the Company is
the resulting entity, to the extent such Awards are continued by the Company) as
provided in Section 21(a) of the Plan, then:  (i) any outstanding Awards that
are subject to Performance Objectives shall be converted by the resulting
entity, as if “target” performance had been achieved as of the date of the
Change in Control, and shall continue to vest during the remaining performance
period or other period of required service, and (ii) all other Awards shall
continue to vest during the applicable vesting period, if any.  Notwithstanding
the preceding sentence, if a Participant incurs a Qualified Termination, then
upon such termination (A) all outstanding Awards held by the Participant that
may be exercised shall become fully exercisable and shall remain exercisable for
the full duration of their term, (B) all restrictions with respect to
outstanding Awards shall lapse, with any specified Performance Objectives with
respect to outstanding Awards deemed to be satisfied at the “target” level, and
(C) all outstanding Awards shall become fully vested.

 

(c)                                  Awards that are not Assumed.  To the extent
outstanding Awards granted under this Plan are not assumed, converted or
replaced by the resulting entity in connection with a Change in Control (or, if
the Company is the resulting entity, to the extent such Awards are not continued
by the Company) in accordance with Section 21(a) of the Plan, then effective
immediately prior to the Change in Control:  (i) all outstanding Awards held by
the Participant that may be exercised shall become fully exercisable and shall
remain exercisable for the full duration of their term, (ii) all restrictions
with respect to outstanding Awards shall lapse, with any specified Performance
Objectives with respect to outstanding Awards deemed to be satisfied at the
“target” level, and (iii) all outstanding Awards shall become fully vested.

 

(d)                                 Cancellation Right.  The Committee may, in
its sole discretion and without the consent of Participants, either by the terms
of the Award Agreement applicable to any Award or by resolution adopted prior to
the occurrence of the Change in Control, provide that any outstanding Award (or
a portion thereof) shall, upon the occurrence of such Change in Control, be
cancelled in exchange for a payment in cash or other property (including shares
of the resulting entity in connection with a Change in Control) in an amount
equal to the excess, if any, of the Fair Market Value of the Shares subject to
the Award, over any exercise price related to the Award, which amount may be
zero if the Fair Market Value of a Share on the date of the Change in Control
does not exceed the exercise price per Share of the applicable Awards.

 

22.                               Amendment, Modification and Termination.

 

(a)                                 In General.  The Board may at any time and
from time to time, alter, amend, suspend or terminate the Plan in whole or in
part; provided, however, that no alteration or amendment that requires
stockholder approval in order for the Plan to comply with any rule promulgated
by the SEC or any securities exchange on which Shares are listed or any other
Applicable Laws shall be effective unless such amendment shall be approved by
the requisite vote of stockholders of the Company entitled to vote thereon
within the time period required under such applicable listing standard or rule.

 

--------------------------------------------------------------------------------



 

(b)                                 Adjustments to Outstanding Awards.  The
Committee may in its sole discretion at any time (i) provide that all or a
portion of a Participant’s Stock Options, Stock Appreciation Rights, and other
Awards in the nature of rights that may be exercised shall become fully or
partially exercisable; (ii) provide that all or a part of the time-based vesting
restrictions on all or a portion of the outstanding Awards shall lapse, and/or
that any Performance Objectives or other performance-based criteria with respect
to any Awards shall be deemed to be wholly or partially satisfied; or
(iii) waive any other limitation or requirement under any such Award, in each
case, as of such date as the Committee may, in its sole discretion, declare. 
Unless otherwise determined by the Committee, any such adjustment that is made
with respect to an Award that is intended to qualify for the Performance-Based
Exception shall be made at such times and in such manner as will not cause such
Awards to fail to qualify under the Performance-Based Exception.  Additionally,
the Committee shall not make any adjustment pursuant to this Section 22(b) that
would cause an Award that is otherwise exempt from Section 409A of the Code to
become subject to Section 409A of the Code, or that would cause an Award that is
subject to Section 409A of the Code to fail to satisfy the requirements of
Section 409A of the Code.

 

(c)                                  Prohibition on Repricing.  Except for
adjustments made pursuant to Sections 16 or 21, the Board or the Committee will
not, without the further approval of the stockholders of the Company, authorize
the amendment of any outstanding Stock Option or Stock Appreciation Right to
reduce the exercise price.  No Stock Option or Stock Appreciation Right will be
cancelled and replaced with an Award having a lower exercise price, or for
another Award, or for cash without further approval of the stockholders of the
Company, except as provided in Sections 16 or 21.  Furthermore, no Stock Option
or Stock Appreciation Right will provide for the payment, at the time of
exercise, of a cash bonus or grant or sale of another Award without further
approval of the stockholders of the Company.  This Section 22(c) is intended to
prohibit the repricing of “underwater” Stock Options or Stock Appreciation
Rights without stockholder approval and will not be construed to prohibit the
adjustments provided for in Sections 16 or 21.

 

(d)                                 Effect on Outstanding Awards. 
Notwithstanding any other provision of the Plan to the contrary (other than
Sections 16, 21, 22(b) and 24(d)), no termination, amendment, suspension, or
modification of the Plan or an Award Agreement shall adversely affect in any
material way any Award previously granted under the Plan, without the written
consent of the Participant holding such Award.  Notwithstanding the preceding
sentence, any Incentive Stock Option granted under the Plan may be modified by
the Committee to disqualify such Stock Option from treatment as an “incentive
stock option” under Section 422 of the Code.

 

23.                               Applicable Laws.  The obligations of the
Company with respect to Awards under the Plan shall be subject to all Applicable
Laws and such approvals by any governmental agencies as the Committee determines
may be required.  The Plan and each Award Agreement shall be governed by the
laws of the State of Delaware, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan
to the substantive law of another jurisdiction.

 

24.                               Miscellaneous.

 

(a)                                 Deferral of Awards.  Except with respect to
Stock Options and Stock Appreciation Rights, the Committee may permit
Participants to elect to defer the issuance or delivery of Shares or the
settlement of Awards in cash under the Plan pursuant to such rules, procedures
or programs as it may establish for purposes of the Plan.  The Committee also
may provide that deferred issuances and settlements include the payment or
crediting of dividend equivalents or interest on the deferral amounts.  All
elections and deferrals permitted under this provision shall comply with
Section 409A of the Code, including setting forth the time and manner of the
election (including a compliant time and form of payment), the date on which the
election is irrevocable, and whether the election can be changed until the date
it is irrevocable.

 

(b)                                 No Right of Continued Employment.  The Plan
shall not confer upon any Participant any right with respect to continuance of
employment or other service with the Company or any Subsidiary, nor shall it
interfere in any way with any right the Company or any Subsidiary would
otherwise have to terminate such Participant’s employment or other service at
any time.  No Employee or Director shall have the right to be selected to
receive an Award under the Plan, or, having been so selected, to be selected to
receive future Awards.

 

--------------------------------------------------------------------------------



 

(c)                                  Unfunded, Unsecured Plan.  Neither a
Participant nor any other person shall, by reason of participation in the Plan,
acquire any right or title to any assets, funds or property of the Company or
any Subsidiary, including without limitation, any specific funds, assets or
other property which the Company or any Subsidiary may set aside in anticipation
of any liability under the Plan.  A Participant shall have only a contractual
right to an Award or the amounts, if any, payable under the Plan, unsecured by
any assets of the Company or any Subsidiary, and nothing contained in the Plan
shall constitute a guarantee that the assets of the Company or any Subsidiary
shall be sufficient to pay any benefits to any person.

 

(d)                                 Severability.  If any provision of the Plan
is or becomes invalid, illegal or unenforceable in any jurisdiction, or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended or limited in
scope to conform to Applicable Laws or, in the discretion of the Committee, it
shall be stricken and the remainder of the Plan shall remain in full force and
effect.

 

(e)                                  Acceptance of Plan.  By accepting any
benefit under the Plan, each Participant and each person claiming under or
through any such Participant shall be conclusively deemed to have indicated
their acceptance and ratification of, and consent to, all of the terms and
conditions of the Plan and any action taken under the Plan by the Committee, the
Board or the Company, in any case in accordance with the terms and conditions of
the Plan.

 

(f)                                   Successors.  All obligations of the
Company under the Plan and with respect to Awards shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or other event, or a
sale or disposition of all or substantially all of the business and/or assets of
the Company and references to the “Company” herein and in any Award agreements
shall be deemed to refer to such successors.

 

--------------------------------------------------------------------------------